Campbell, J.
Plaintiff recovered a judgment before a justice of the-peace in Macomb county, against the village authorities of Mt. Clemens for trespass in seizing and selling his property to pay an illegal village tax. This judgment was reversed on certiorari in the circuit court, and is now brought before us by- writ of error.
The questions of informality in the tax-roll on which reliance was chiefly made for reversing the justice’s judgment, become unimportant in view of'the conceded fact that the council of the village of Mt. Clemens never passed any resolution and took no action of record to determine what taxes should be raised for the year in question.
The village charter authorizes the village council to lay *60taxes for village purposes. But such a body can only act by resolution or by-law, adopted at a meeting, and the proceedings of such meetings cannot be left in parol. Every essential proceeding in the course of a levy of taxes must appear in some written and permanent form in the records ■of the bodies authorized to act upon them. Such á thing as a parol levy of taxes is not legally possible under our laws.
It is claimed, however, that the curing act Of February 28, 1873, entitled “An act to legalize the tax-roll of the village of Mt. Clemens fór thé year 1872,” does away with the force of the objection.
That act does, in terms, purport to heál all the defects Which have been pointed, out. But plaintiff’s judgment was obtained before the justice before this act whs passed. If regular when obtained) it could not be reversed. The legislature have no authority to reverse judgments, directly or indirectly. The effect of the act must be so limited as not to interfere with .an existing judgment, or it would be necessary to declare it void on principles which are too elementary to be discussed. The case had been already tried, and there was to be no further trial to determine the merits. The judgment had fixed the questions of fact, and the only matter open in the circuit was whether, in so doing, any legal error had been committed. To allow Such a judgment to be vacated when there had been no error committed would be a plain invasion of private right,- and a usurpation of judicial power which cannot be justified.
The judgment of the circuit court must be reversed, and the justice’s judgment affirmed, with costs of both courts.
Graves, Ch. J., and Cooley, J., concurred.
Christiancy, J., did not sit in this ease.